Citation Nr: 0624874	
Decision Date: 08/14/06    Archive Date: 08/24/06

DOCKET NO.  05-09 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1971 to July 
1974.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.  In that decision, the RO continued the denial of 
the veteran's application to reopen a claim of service 
connection for PTSD.  

The Board notes that in an April 2006 rating decision, the RO 
granted entitlement to non-service connected pension.  
Thereafter, that issue is no longer in appellate status.  


FINDINGS OF FACT

1.  Service connection for PTSD was denied by the RO in a 
January 2001 decision; the veteran was properly informed of 
the adverse decision and his appellate rights; this decision 
was not appealed.

2.  The evidence associated with the claims file since the 
January 2001 rating decision is not, either by itself or in 
connection with evidence already of record, so significant 
that it must be considered to decide fairly the merits of the 
veteran's claim.


CONCLUSIONS OF LAW

1.  The January 2001 rating decision, which denied the claim 
of service connection for PTSD, is final.  38 U.S.C.A. § 7105 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.104, 20.1103 (2005).

2.  The evidence received since the final January 2001 rating 
decision that denied the veteran's claim for service 
connection for PTSD is not new and material and the claim is 
not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.156(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Initially, the Board must consider whether VA has complied 
with relevant law and regulations concerning its duties to 
notify and assist an appellant in the development of their 
claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2005).  

In this case, the Board finds that there is no issue as to 
providing an appropriate application form or completeness of 
the application. Written notice provided in letters dated in 
March 2001 and March 2006 and by statement of the case (SOC) 
dated in November 2004, amongst other documents, fulfills the 
requirements set forth under 38 U.S.C.A. § 5103(a), to 
include any duty to inform the appellant to submit all 
pertinent evidence in his possession.  Further, VA has 
secured all available pertinent evidence and conducted all 
appropriate development.  Hence, VA has fulfilled its duties 
under the VCAA.

The March 2006 letter also explained that VA would make 
reasonable efforts to help him get evidence such as medical 
records, but that he was responsible for providing sufficient 
information to VA to identify the custodian of any records.  
In the letter, the RO informed the veteran what he needed to 
show to reopen his PTSD claim.  See Kent v. Nicholson, No. 
04-181 (U.S. Vet. App. March 31, 2006).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Here, however, the Board notes that 
the initial unfavorable RO decision of August 1999, which 
denied service connection for PTSD also predated the 
enactment of the VCAA.  As such, any defect with respect to 
the timing of the VCAA notice requirement was harmless error.  

Further, the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.  The Board notes that the veteran is 
incarcerated; however, the veteran has been responsive to all 
VA correspondence and VA has obtained medical evidence on his 
behalf.  In the March 2005 substantive appeal, the veteran 
indicated his desire for a Board hearing.  In response to the 
RO's March 2006 duty to assist letter, the veteran indicated 
he had no additional evidence to submit to substantiate his 
claim.  In the June 2006 VA Form 646, the veteran through his 
representative, withdrew his request for a Board hearing.  
For these reasons, it is not prejudicial to the veteran for 
the Board to proceed to finally decide this appeal with 
regard to whether new and material evidence has been received 
to reopen the veteran's PTSD claim.

The Board acknowledges that during the pendency of this 
appeal, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) requires notification of 
pertinent effective date and disability rating criteria.  The 
Board notes that in March 2006, the RO sent a letter 
informing the veteran of the notice requirements under 
Dingess.  In this matter, however, as the preponderance of 
the evidence is against the veteran's claim, any questions as 
to the appropriate disability rating or effective date notice 
requirements are rendered moot.  

In addition, it appears that all necessary development has 
been completed.  The claimant's service medical records and 
VA medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The claimant has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claims.

Significantly, the veteran has not identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claim that 
has not been obtained.  Accordingly, appellate review may 
proceed without prejudice to the veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  



New and material evidence

The veteran in this case seeks service connection for the 
PTSD.  In that regard, service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002).  Service connection may also be granted for 
any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303 (2005).

In order to establish service connection for a claimed 
disability, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the incurrence or aggravation of a disease or 
injury during service; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

However, once entitlement to service connection for a given 
disorder has been denied by a decision of the RO, that 
determination, absent disagreement by the veteran within a 
period of one year, is final.  38 U.S.C.A. § 7105 (West 
2002).  Where a claim for entitlement to service connection 
has been previously denied, and that decision becomes final, 
the claim can be reopened and reconsidered only if new and 
material evidence is presented with respect to that claim.  
38 U.S.C.A. § 5108 (West 2002 & Supp. 2005); 38 C.F.R. § 
3.156(a) (2005).

The Board notes that the regulations implementing the VCAA 
include a revision of 38 C.F.R. § 3.156(a).  The revised 
version of 38 C.F.R. § 3.156(a) is applicable to claims filed 
on or after August 29, 2001.  Here the veteran's application 
to reopen his previously denied claim for service connection 
for PTSD was filed in June 2003, and, as such, the "amended" 
version of 38 C.F.R. § 3.156(a) applies to his claim.  See 38 
C.F.R. § 3.156(a) (2005).

In that regard, evidence is considered to be "new" if it was 
not previously submitted to agency decisionmakers.  Evidence 
is "material" if, by itself, or when considered with evidence 
previously of record, it relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
U.S.C.A. § 5103 (West 2002 & Supp. 2005); 38 C.F.R. § 3.156 
(2005).  In addition, new evidence may be found to be 
material if it provides "a more complete picture of the 
circumstances surrounding the origin of the veteran's injury 
or disability, even where it will not eventually convince the 
Board of Veterans' Appeals to alter its decision."  See Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In determining 
whether new and material evidence has been submitted, the 
evidence is generally presumed to be credible.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In the present case, at the time of the RO decision in 
January 2001, it was determined that the veteran's medical 
records contained questionable evidence of a diagnosis of 
PTSD and there was no evidence of any verifiable stressors.  

The veteran's service medical records were negative for any 
complaints or clinical findings of any psychiatric symptoms.  
On reports of medical history at enlistment in June 1971 and 
at separation in June 1974, the veteran indicated he was in 
good health and that he had no depression, excessive worry, 
or nervous trouble of any sort.  Similarly, the examiner who 
conducted the June 1974 separation physical examination 
report indicated a normal psychiatric evaluation.  

The veteran's DD 214 reflected the veteran's military 
occupation as administration specialist.  The Board has 
reviewed the veteran's Airman Performance Reports.  In the 
report for the period from September 1971 to May 1972, the 
veteran served as a billeting clerk with rapid promotion 
potential due to his consistent fine performance of duty.  In 
the report dated from May 1972 to May 1973, the veteran 
served as billeting administration clerk with only 
satisfactory performance of duties.  It was noted that the 
veteran's progress was slow but satisfactory and that he was 
counseled on his responsibilities and duties.  In the August 
1973 to December 1973 performance report, the veteran served 
as administrative assistant.  No further comment from the 
reporting officials was made about the veteran's performance; 
however, stamped on the August/December report was "BLMPS 
was implemented April 1, 1974."  

Post-service, the Board notes that in October 1975 the 
veteran filed a claim for service connection for aggravation 
of a right big toe condition.  He underwent a VA examination 
in February 1976 for that claimed condition, at which time 
the examiner noted normal psychiatric and personality 
findings.  

In April 1999, the RO received the veteran's claim for PTSD.  
In the veteran's June 1999 response to the VA PTSD 
questionnaire, he reported that while stationed at Korat 
Royal Air Force Base in June 1971 he witnessed "a stabbing 
on the base behind the gym."  The veteran reported that he 
was fearful that his life was endangered and that he ran away 
from the incident.  The veteran reported no other military 
stressors. 

The Board notes that in a June 1999 letter, the RO informed 
the veteran of a VA PTSD examination, scheduled for July 
1999.  He failed to report to the examination. 

In an August 1999 statement, the veteran explained his 
failure to report to the July 1999 examination was due to a 
change in his mailing address and non-receipt of the June 
1999 notice of VA examination letter.  

In the August 1999 statement, the veteran reported another 
military stressor that occurred during basic training at 
Lackland Air Force Base where he witnessed a strangling 
incident.  The veteran reported that a training instructor, 
Sergeant R., choked Airman B. with a towel.  He indicated he 
was fearful, but was not in fact choked by the instructor and 
that he had nightmares about this incident.  

In April 2000, the veteran reported that he was incarcerated 
but wanted to continue his appeal for service connection for 
PTSD.  He reported that he was placed on medication by the 
psychiatrist at the correctional institute but did not 
specify whether this treatment was related to PTSD.  

In July 2000, the veteran requested a VA examination for 
PTSD.  However, the Board notes that the veteran had neither 
submitted nor identified any medical evidence of any 
psychiatric condition in support of his claim.  

In response to the RO's March 2001 VCAA notice letter, the 
veteran submitted his medical records from correctional 
facilities in Virginia where he resided.  In the April 2000 
correctional mental health services screening report, the 
veteran complained of sleep difficulty which he attributed to 
PTSD from military experiences.  The veteran noted that he 
was in the USAF and served as a clerical worker in Thailand 
for about 6 months.  He indicated he was "AWOL a lot" and 
that he was administratively discharged under honorable 
conditions.  He reported in-service stressors of witnessing 
Thai nationals stab an airman on base and the choking of 
another airman by a sergeant.  He reported symptoms of 
recurrent nightmares and flashbacks of these incidents, never 
before mentioned.  The April 2000 psychologist's diagnostic 
impression included PTSD by report.  The Board notes that in 
the examiner's clinical notes dated on April 28, 2000, the 
psychologist indicated "rule out delayed onset PTSD. 309.81, 
(doubt it)."  

In an August 2000 the veteran was transferred to another 
correctional facility where a psychological assessment was 
conducted.  In the August 2000 report, the veteran indicated 
that he was seen by a psychiatrist in the military and that 
after his military service he was treated for PTSD and sleep 
difficulty.  The psychologist's diagnosed the veteran with 
PTSD with indication for psychiatric follow-up.  

In psychiatric consultation reports dated in August, October, 
and November 2000, the veteran's diagnosis changed to major 
depression and anxiety disorder not otherwise specified.  The 
August 2000 examiner indicated that the veteran "may well 
suffer from PTSD" and prescribed anti-depressant medication.  
In the October and November 2000 reports, the examiner ruled 
out the diagnosis of PTSD.  

Based on such evidence, the RO denied entitlement to service 
connection for PTSD.  The veteran expressed no disagreement 
with January 2001 decision, which has now become final.

Evidence submitted since the time of the RO's January 2001 
decision, consists of the veteran's written statements, VA 
psychiatric clinical records dated in October and November 
1999, additional correctional psychiatric records dated from 
January 2001 to August 2003, and not is both "new" and 
"material" as to the issue of service connection for PTSD.  

In this case, the additional evidence consists of VA 
psychiatric treatment records dated in October, November, and 
December 1999.  In the October psychiatric assessment report, 
it was noted that the veteran was self-referred for 
evaluation of PTSD.  He reported two traumatic in-service 
events.  Specifically, the veteran reported the choking 
incident that he witnessed in 1974 during basic training and 
the stabbing of two servicemen while stationed in Thailand.  
He indicated he was not directly threatened or harmed in 
either incident, but that he remained afraid of other 
violations of base security.  Since these traumatic events 
occurred, the veteran stated he was fearful of being randomly 
attacked and had recurrent nightmares of the stressful 
events.  He reported no prior psychiatric treatment for these 
conditions but that he had recently learned that VA might 
provide treatment for them.  

The VA doctor's diagnostic impression was to rule out PTSD 
versus anxiety disorder, not otherwise specified.  The 
veteran appeared for a November 1999 pre-intake for 
psychiatric care and the VA social worker observed that he 
completed the PTSD questionnaire "reportedly with minimal 
difficulty."  The veteran failed to report to the December 
1999 assessment.  

The additional correctional facility psychiatric treatment 
records dated from January 2001 to August 2003 reflect 
ongoing diagnoses of major depression and anxiety disorder, 
not otherwise specified.  In a September 2001 clinical note, 
the examiner indicated questionable PTSD and questionable 
bipolar disorder.  

While this new information shows continued problems with 
psychiatric symptoms due to claimed in-service stressors, the 
information contained in these documents is not so 
significant that it must be considered in reaching the merits 
of this claim. Certainly, it adds nothing to the question 
whether the veteran, does in fact, have PTSD.  The new 
evidence continues to reflect diagnoses of questionable PTSD, 
as well as other psychiatric disorders that rule out PTSD, 
such as anxiety disorder not otherwise specified and 
depression.  Therefore, it is not material evidence within 
the context of 38 C.F.R. § 3.156.  Further, the additional 
evidence does not offer any new information about the 
veteran's claimed stressors that could be verified by any 
independent source.  

As to the veteran's written statements submitted to VA, these 
consist of statements that the he has PTSD due to military 
stressors for which he receives psychiatric treatment.  This 
lay evidence was available when the RO decided the claim in 
January 2001.  Then, as now, lay persons not trained in the 
field of medicine are not competent to offer opinions 
regarding such medical questions as the etiology of the 
claimed disorder.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

Thus, there remains no competent medical evidence showing 
that the veteran's has PTSD or that his claimed PTSD was 
caused by service.  Therefore, the newly received evidence 
tends to prove nothing that was not previously shown.  The 
fact that the veteran continues to receive psychiatric 
treatment for an anxiety disorder is not new evidence within 
the context of 38 C.F.R. § 3.156.  Without new and material 
evidence the claim may not be reopened.


ORDER

New and material evidence not having been received to reopen 
the claim of entitlement to service connection for PTSD, the 
appeal is denied.



____________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


